Citation Nr: 1707749	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  14-35 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for atherosclerotic heart disease.

3. Entitlement to service connection for diabetes mellitus, type II (DM).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed four denials from this rating decision - the three on the title page and entitlement to service connection for bilateral hearing loss.  VA subsequently granted the hearing loss claim in September 2014.  This was a full grant of the benefit sought, so this issue is no longer on appeal.

The Veteran testified before a Veterans Law Judge (VLJ) in February 2015.  Because that VLJ retired in January 2017, the Board notified the Veteran via letter he was entitled to a hearing before another VLJ.  The Veteran did not respond to the Board's letter, so the Board deems the Veteran has waived his right to another hearing on the appellate issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that was exposed to herbicides in Vietnam, with such exposure causing the three disabilities for which he seeks service connection.

The Veteran served on the USS Forrestal and USS Mahopac during the Vietnam Era, but only the latter is relevant to this appeal.  Specifically, the Veteran testified in February 2015 that the Forrestal "was out there in the ocean," implying that his service aboard this vessel would not qualify him for presumptive herbicide exposure under 38 C.F.R. § 3.307.  However, he further testified that he had "to go on the shore to wash our clothes in Da Nang" while he was aboard the Mahopac, which by virtue of its size, allowed the Mahopac to "go through (inaudible) actually inside Vietnam" according to the Veteran.  

The RO requested that the National Personnel Records Center (NPRC) research the Veteran's assertions.  The NPRC informed VA in May 2013 that the Mahopac was "in the waters of Vietnam from March 25 - March 27, 1970; April 6, 1970 - April 7, 1970; and from September 24, 1970 - September 26, 1970.  The Veteran served aborad the Mahopac from December 17, 1969 - December 31, 1970, so each of the three time windows is relevant.  The NPRC stated "the record provides no conclusive proof of in-country service" in any of the aforementioned time windows.  Accordingly, the Board will remand for the Mahopac's deck logs to better understand where the Mahopac was during the three time windows.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available unit records, command chronologies, and deck logs, for the USS Mahopac for the following time periods:

a) March 25 - March 27, 1970; 
b) April 6, 1970 - April 7, 1970; and 
c) September 24, 1970 - September 26, 1970.  

Any negative response must be fully documented for the claims file. 

2. Based on the information received, undertake any additional development required.  Next, readjudicate the claims.  If the benefits sought are denied, furnish the Veteran with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




